110 F.3d 69
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Patricia MADSEN-ROBINO, Plaintiff-Appellant,v.Sheila WIDNALL, Secretary, Department of the Air Force,Defendant-Appellee.
No. 96-15231.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 14, 1997.Decided April 1, 1997.

Appeal from the United States District Court for the Eastern District of California, No. CV-94-00002-GGH;  Gregory G. Hollows, Magistrate Judge, Presiding.
E.D.Cal.
TRANSFERRED.
Before:  ALARCN, BEEZER, O'SCANNLAIN, Circuit Judges.
ORDER
Title 28 U.S.C. § 636(c), as written at the time of this suit, authorized United States magistrate judges to conduct civil trials upon designation by the district court and at the consent of the parties.  See Alaniz v. California Processors, Inc., 690 F.2d 717, 719 (9th Cir.1982).  Consent is a prerequisite for jurisdiction and a party's consent must be explicit.  See In re San Vicente Medical Partners Ltd., 865 F.2d 1128, 1130-31 (9th Cir.1989).  The parties' consent in this case was not explicit and the magistrate judge therefore lacked jurisdiction.  Accordingly, we lack jurisdiction to review the magistrate judge's decision.  We transfer this matter to the district court in the interest of justice pursuant to 28 U.S.C. § 1631.


1
TRANSFER ORDERED.